United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        November 5, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 03-20427
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

NHAN KIEM (TONY) TRAN, also known as Tony Tran,
also known as Larry Tran,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-89-CR-135-2
                      --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Nhan Kiem Tran (“Tran”), federal prisoner # 48684-079,

appeals the district court’s denial of his 18 U.S.C. § 3582

motion to reduce his sentence based on amendment 640 to the

sentencing guidelines.

     Amendment 640 to U.S.S.G. § 2D1.1(a)(3) is not listed in

U.S.S.G. § 1B1.10(c).    Therefore, this amendment may not be

applied retroactively to reduce Tran’s sentence.     See United

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-20427
                               -2-

States v. Drath, 89 F.3d 216, 217-18 (5th Cir. 1996).   Tran has

not shown that the court abused its discretion in denying his

motion for a modification of sentence.   The judgment of the

district court is AFFIRMED.